Hawley, J.,
dissenting:
There were two theories, upon either of -which, the respondent claimed that he was entitled to recover a verdict.
First, upon the ground that at the time of the pretended levy of the attachment, and for a long time prior thereto, W. T. Davis & Co., as mortgagees, had the actual, open, and notorious possession of the property in controversy, and that the attachment, if levied, was subject to their rights as mortgagees. Second, that if there was a valid attachment, *232the lien was lost by a failure upon the part of the attaching officer to keep possession of the property.
Upon the first point, as to the possession of the property,' prior to the attachment, there Avas a substantial conflict of evidence sufficient to have sustained a verdict on either side.
Appellant, to prove the levy of the attachment and the appointment of W. T. Davis, as keeper, relied upon the sheriff’s return to the Avrit of attachment.
Despondent sought to shoAv by the testimony of the sheriff that the attachment Avas levied, if at all, subject to the rights of the mortgagees, and that the appointment of Davis, as keeper, Avas made subject to his claim as a mortgagee; but this evidence Avas erroneously excluded by the court. The respondent claimed, in the first instance, that the testimony submitted-upon his part, if believed, entitled him to a verdict. Second, that if the jury disbelieved his side of the story, and believed appellant’s Avitnesses, then the same result Avould inevitably follow, because it affirmatively appeared therefrom that if there was any valid attachment (Avhich respondent continually denied), it was lost by a failure upon the part of the attaching officer to keep the custody and control of the property. It is upon the latter theory that the instructions complained of were given. The return of the officer does not shoAv, or tend to show, that the property attached thereafter remained in the possession of the sheriff or his keeper. There is no testimony that Davis, as keeper, turned over the possession of the property to Lopez, or to anybody else. There is no testimony that the lien of the attachment (if any ever existed) Avas lost by any act or agency of Davis, as keeper.
Lopez testified that he had the custody and control of the property after, asAvell as before, the levy of the attachment; that he ordered the nmles brought doAvn, and directed that they should be put upon the ranch oAvned by Moresi.
If Moresi obtained the possession by any illegal, forcible, or fraudulent means, or through any act or agency upon the part of Davis, as keeper, he Avould, of course, be estopped from claiming any benefit on account of such possession. *233But, on the other hand, if he obtained the possession honestly, if there were no illegal, forcible, or fraudulent means used by him, or any one acting in his behalf, to secure the possession and control of the property, and he did not secure such possession through any act or agency of Davis, as keeper, then, certainly, he would not be estopped from denying the pretended lien of the attachment.
It may be admitted that some of the instructions given upon this point were, standing alone, calculated to mislead the jury; but when they are, as they should be, taken as a whole and construed together with reference to the particular facts and circumstances testified to in this case, I do not think the jury could have been misled upon the real questions at issue.
If the jurors believed that W. T. Davis, in violation of his duties and of the trusts reposed in him, as keeper, allowed the property to be surrendered either to Lopez or Moresi (or anybody else), it was their duty, under the instructions upon this branch of the case, to have found in favor of appellant.
The instructions (taken together as before stated) properly left the questions of fact for the jury to decide whether the lien of the attachment (if valid) was kept good, or whether it was lost by a failure upon the part of the sheriff to keep the possession ; and if lost, whether Moresi, without any fraudulent or illegal means on his part, or any act upon the part of Davis, as keeper, legally came into the possession of the property, and had the rightful possession of it at the time of the levy of the execution.
There was sufficient testimony upon these points to sustain a verdict in respondent’s favor.
Davis & Co. were Iona fide, mortgagees, and if the lien of the attachment was lost (through no agency of W. T. Davis, as keeper), they had the unquestioned legal right to sell and dispose of their interest in the property to Moresi.
The only objection urged to the fourteenth instruction is the omission to insert the word “ material.” Appellant has failed to point out any immaterial matter testified to by any *234witness, and lienee has failed to affirmatively show that he might have been prejudiced by thegiving of this instruction, even if it is erroneous.
In my opinion, the judgment of the district court ought to be affirmed.